PER CURIAM.
We affirm the revocation of appellant’s probation. The State concedes that the sentencing order contains an apparent scrivener’s error since the trial court credited the appellant with all time previously served in prison on the original split-sentence for counts I-IV, but unlike the prison credit blocks on the sentencing order for counts I — III, the prison credit block for count IV was not checked.1 We therefore remand to the trial court to correct this error.
Affirmed and remanded for correction of the sentencing order.
FARMER, C.J., STONE and STEVENSON, JJ., concur.

. The prison credit block reads:
"It is further ordered that the defendant be allowed credit for all time previously served on this count in the Department of Corrections prior to sentencing.”